Citation Nr: 0405140	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  99-16 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date earlier than August 10, 1991 
for the award of service connection and disability 
compensation benefits for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel
INTRODUCTION

The veteran served on active duty from September 1970 to 
March 1972.  Service in Vietnam is indicated by the evidence 
of record.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York which implemented a January 1999 Board 
decision which  granted the veteran's claim of entitlement to 
service connection for PTSD.  In implementing the Board's 
decision, the RO assigned August 10, 1991 as the effective 
date of service connection.  The veteran disagreed with the 
assigned effective date and initiated this appeal. 

The veteran testified at a personal hearing held at the RO on 
May 3, 2003 before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.


FINDINGS OF FACT

1.  The date of receipt of the veteran's formal claim 
requesting entitlement to service connection for PTSD was 
October 23, 1991.

2.  In January 1999, an award of service connection for PTSD 
was granted effective August 10, 1991, based on the report of 
VA outpatient treatment, which was construed by the RO as an 
informal claim for service connection for PTSD.

3.  There is no evidence that could reasonably be interpreted 
as reflecting an intent to file a formal or informal claim of 
entitlement to service connection for PTSD prior to August 
10, 1991.



CONCLUSION OF LAW

There is no legal basis to assign an effective date earlier 
than August 10, 1991 for the award of service connection and 
disability compensation benefits for PTSD.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has been granted service connection for PTSD, 
effective August 10, 1991.  He seeks an earlier effective 
date for this award.  Specifically, he argues that the 
effective date of service connection for PTSD should go back 
to October 1985 when he went to see a fee-basis psychologist 
for three outpatient psychiatric counseling sessions which 
were paid for by VA.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 - VA's duty to 
notify/assist

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claims and to assist 
him in obtaining the relevant evidence, as required under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified at 38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2002)]; 38 C.F.R. § 3.159 (2003).  
However, as will be explained below, the Board finds that to 
the extent any VCAA duties are legally applicable to the 
appeal of this claim, any duty to notify the veteran of the 
evidence needed to substantiate his claim or to assist him in 
developing the relevant evidence has been met.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify/assist do not apply to a 
claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); see also Mason v. Principi, 16 Vet. App. 129, 132 
(2002) [VCAA not applicable "because the law as mandated by 
statute and not the evidence is despositive of the claim"].

In the instant case, the pertinent facts are not in dispute; 
resolution of the veteran's appeal is dependent on 
interpretation of the statutes and regulations regarding the 
effective date of an award of service connection.  The issue 
of whether he is entitled to earlier effective date for his 
PTSD is dependent upon whether a viable claim for service 
connection was filed prior to August 1991.  That 
determination is dependent on the documents and evidence 
received by the VA prior to the initiation of the veteran's 
current appeal.  VA has no further duty, therefore, to notify 
him of the evidence needed to substantiate this claim, or to 
assist him in obtaining evidence, in that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating the effective date claim before the Board 
at this time.  See Dela Cruz, supra; see also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).

In any event, the veteran has been provided with pertinent 
law and VA regulations in the statement of the case and 
supplemental statement of the case furnished to him in 
connection with the claim to be decided herein.  In addition, 
over the course of this appeal the veteran has been accorded 
ample opportunity to present evidence and argument in support 
of this claim.  As noted above, he testified at a hearing 
held in May 2003 before the undersigned Veterans Law Judge, 
at which time he set forth arguments in support of his 
earlier effective date claim and demonstrated knowledge and 
awareness of the pertinent issues germane to the adjudication 
of this appeal.

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
[strict adherence to law does not dictate unquestioning, 
blind adherence in face of overwhelming evidence in support 
of result; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
veteran].  Accordingly, the Board will move on to a decision.

Pertinent law and regulation

Effective dates

The effective date of an award of disability compensation 
based on an original claim for service connection shall be 
the day following the date of discharge or release from 
active service if the application for such benefits is 
received within one year of such date; otherwise, the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400(b)(2)(i) (2003); see also McGrath v. Gober, 
14 Vet. App. 28 (2000) [Board must determine when the 
service-connected disability manifested itself under all of 
the "facts found"].

Applicable law and VA regulations also provide that an 
effective date for an award of service connection established 
on the basis of new and material evidence "received after 
final disallowance" or on the basis of a "reopened claim" 
under 38 C.F.R. § 3.157, shall be the date of receipt of the 
reopened claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400(q)(1)(ii) and (r) (2003).

Once an effective date is established, actual payment of 
benefits may not begin until the first day of the next 
calendar month.  38 U.S.C.A. § 5111 (West 2002); 38 C.F.R. 
§ 3.31 (2003).

Claims

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2003).  The term "claim" or "application" means a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2003).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  See 38 C.F.R. § 3.155 (2003).

In addition, under certain circumstances, a report of 
examination or hospitalization may be accepted as an informal 
claim for increased benefits or to reopen, if the report 
relates to the disability which may establish entitlement.  
38 C.F.R. § 3.157 (2003).

Finality

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2003).  The 
decision does not become final, however, unless the veteran 
is notified of the decision.  See Hauck v. Brown, 6 Vet. App. 
518 (1994), 38 C.F.R. § 3.103(a) (2003).

Factual background

As noted in the Introduction, the veteran served in Vietnam.  
He separated from military service in March 1972.

The veteran filed a claim seeking entitlement to service 
connection for, among other disabilities, a disability he 
described as "nerves & muscles spasms" in September 1980.  
This claim was denied by rating decision in March 1981, which 
characterized he disability as "nerve and muscle spasms".  
Neither the veteran or the RO specifically referred to a 
psychiatric disorder.  The veteran was notified of the RO 
decision and of his appeal rights by letter dated March 31, 
1981.  He did not appeal this decision within the time 
allowed by law and regulations.

Of record is a VA Form 10-5565b, Vietnam Veterans Outreach 
Program Contract Services Outreach Authorization, dated in 
October 1985.  This indicated that the veteran had been 
authorized six individual readjustment counseling sessions 
with Dr. S.F.C.     

Thereafter, nothing was heard from or on behalf of the 
veteran with respect to a claim of service connection for a 
psychiatric disorder until October 23, 1991.  On that date, 
the RO received a statement in support of claim, which was 
signed by the veteran and dated-stamped by a Veterans 
Benefits Counselor on October 18, 1991, requesting 
consideration of a "claim for additional service connection 
for [PTSD]".  This claim was initially denied by rating 
decision in June 1992, and the veteran appealed.  The 
veteran's appeal of this claim ultimately concluded with the 
grant of service connection for PTSD by decision of the Board 
issued in January 1999.  Medical evidence received in 
connection with this claim showed initial treatment and 
diagnosis for PTSD in VA outpatient reports dated in August-
October 1991.  The veteran's PTSD was formally diagnosed on a 
VA examination conducted in April 1992.  There is no prior-
dated medical evidence in the file that shows the presence of 
PTSD.

The RO implemented the Board's grant of service connection 
for PTSD by rating decision in January 1999, at which time a 
50 percent rating was assigned for this disability effective 
August 10, 1991.  The RO granted this effective date for the 
award of service connection for PTSD based on a VA outpatient 
report of the same date, which showed treatment/diagnosis for 
PTSD.  This report was construed by the RO as an informal 
claim to reopen seeking entitlement to service connection for 
PTSD, received within a year of the reopened claim filed on 
October 23, 1991.
The veteran has since perfected an appeal as to the 
appropriate effective date for the award of service 
connection for PTSD.  



Analysis

In essence, the veteran, contends that the effective date of 
service connection for PTSD should go back to October 1985, 
when he went to see a fee-basis psychologist in Auburn, New 
York for a outpatient psychiatric counseling sessions paid 
for by VA.  His contentions will be addressed in greater 
detail below.

As discussed in the law and regulations section above, the 
assignment of the effective date for the grant of service 
connection for the veteran's PTSD hinges on two factors:  
date of receipt of the claim or the date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400 et seq. (2003).  
The Board will now proceed to review the record to determine 
whether any claims of entitlement to service connection for 
PTSD, either formal or informal, were filed before August 10, 
1991.  See Servello v. Derwinski, 3 Vet. App. 196 (1992); see 
also EF v. Derwinski, 1 Vet. App. 324 (1991) [VA must 
liberally construe all documents filed by a claimant in order 
to determine, or even to infer, what claims have been filed].  

After a careful review of the record, the Board concludes 
that no communication was received from the veteran before 
October 23, 1991 which may be considered to be a formal claim 
of entitlement to service connection for PTSD.  The veteran 
has pointed to no such communication in the record, and it 
appears from his sworn testimony that he took no formal 
action to file a claim for such benefits until 1991.  Cf. 38 
C.F.R. § 3.151(a) [a specific claim in the form prescribed by 
VA must be filed in order for benefits to be paid].

Thus, at the time the veteran filed his claim seeking 
entitlement to service connection for PTSD on October 23, 
1991, no other claim or appeal was pending before the RO or 
the Board.  There is no communication in the file which 
reflects an intent to file a formal claim for PTSD prior to 
that date, and the veteran has pointed to no such 
communication.

The veteran has alluded to outpatient psychiatric counseling 
in 1985 under the care of a fee-basis psychologist, which he 
believes supports entitlement to an earlier effective date.  
In essence, the veteran believes that the report of  
authorization of such treatment constitutes an inform claim 
of entitlement to service connection for PTSD.  

As discussed above, the date of a report of examination or 
hospitalization may under certain circumstances be accepted 
as an "informal claim".  See 38 C.F.R. §§ 3.155, 3.157 
(2003).

It is known by the evidence of record that the veteran was 
approved by VA to see this psychologist for six individual 
sessions beginning in October 1985.  It appears further that 
the veteran saw this psychologist three times, but he 
discontinued treatment because he was unhappy with the 
experience.  The veteran concedes that he did not file a 
claim for VA disability benefits in connection with the 
treatment provided by this psychologist in 1985; he fact, he 
testified in May 2003 that "PTSD was never even mentioned" 
during the course of their meetings  [hearing transcript, pg. 
9]. The veteran does assert that the 1985 sessions related to 
PTSD-type symptoms, because the psychologist asked him about 
his Vietnam experiences.  

Documents in the claims folder reflect that considerable 
efforts were undertaken by both the veteran and VA to secure 
medical records from the psychologist the veteran saw in 
1985, Dr. S.F.C., to no avail.  Development inquires as far 
back as 1992-93 produced no positive results in this regard; 
more recently, development action taken in 2001 yielded 
similar results.  It appears from the 1993 development 
actions that this psychologist had long since relocated from 
Auburn, New York and the Postal Service's mail forwarding 
order had expired.  It is also clear from the veteran's 
recent statements made in connection with the 2001 
development inquiry as well as from his hearing testimony of 
May 2003 that he does not know the current whereabouts of 
this psychologist, where his records may be, or even if he is 
still alive.  It therefore appears from all accounts that 
this individual cannot be located and that any records he 
might have prepared in 1985 cannot be located.

In any event, the veteran's sessions with the fee-basis 
psychologist in 1985 provides no legal basis of entitlement 
to an earlier effective date for the award of service 
connection for PTSD prior to August 10, 1991.  It is quite 
obvious from the veteran's own testimony of his meetings with 
this individual that since "PTSD was never even mentioned," 
any medical records generated as a result could not be 
construed as an informal claim of entitlement to service 
connection for PTSD, since these records manifestly would not 
identify "the benefit sought" as required by 38 C.F.R. 
§ 3.155(a).  See Dunson v. Brown, 4 Vet. App. 327, 330 
(1993).  There is, in fact, no evidence of record that PTSD 
was identified, or that the veteran sought VA benefits for 
PTSD, until 1991.  Accordingly, the reference to 
psychological counseling in 1985 cannot service as an 
informal claim of entitlement to service connection for PTSD.

The veteran's claim of entitlement to service connection for 
PTSD was received on October 23, 1991.  The RO in essence 
determined that the outpatient report dated August 10, 1991 
which contained the initial reference to PTSD constituted an 
informal claim which identified the benefit sought.  No other 
prior-dated medical records or other evidence in the file 
shows treatment/diagnosis for PTSD or an intent on the part 
of the veteran to file for disability benefits based on such 
disorder prior to August 1991.

The veteran has contended, in effect, that he sought 
psychiatric treatment for PTSD-related symptoms and that he 
self-treated his condition a number of years prior to filing 
his claim in October 1991, and that he should therefore be 
compensated for such disability.  It appears to some extent 
that the veteran is raising an argument couched in equity, in 
that he contends it is unfair to deny an earlier effective 
date for the grant of service connection for PTSD because in 
retrospect he suffered from PTSD for some years before 1991.  
However, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  As explained above, the Board has 
decided this case based on the provisions of law, which in 
large measure revolves around the date of filing of his 
claim.  The effective date assigned in this case is dictated 
by the date of filing of the veteran's claim in 1991.

Because there is no evidence to show that the veteran 
expressed an intent on an formal or informal basis to file a 
claim for service connection for PTSD any earlier than August 
10, 1991, there is no legal basis to assign an earlier 
effective date in this case.  Where the law and not the 
evidence is dispositive of the issue before the Board, as in 
this case, the claim is denied because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the 
appeal as to this issue is denied.


ORDER

Entitlement to an effective date earlier than August 10, 1991 
for the award of service connection and disability 
compensation benefits for PTSD is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



